Citation Nr: 1513008	
Decision Date: 03/26/15    Archive Date: 04/03/15

DOCKET NO.  10-15 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a compensable rating for hemorrhoids.

2.  Entitlement to an increased rating for generalized anxiety disorder (GAD), currently evaluated as 30 percent disabling.

3.  Entitlement to an increased rating for a low back disability, currently evaluated as 10 percent disabling.

4.  Entitlement to service connection for residuals of a hysterectomy.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel


INTRODUCTION

The Veteran served on active duty from June 1996 to March 1997.  She also has unverified Reserve service, to include a period of active duty for training (ACDUTRA) from May 1990 to September 1990.

This matter comes before the Board of Veterans' Appeals on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In April 2012, the Veteran testified at a Board hearing before a Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the claims file.  The VLJ who conducted the April 2012 hearing is no longer employed by the Board.  In February 2013, the Veteran and her representative were informed that the Veteran was entitled to another hearing before a different VLJ.  The Veteran replied that she did not desire to appear at another hearing

In an April 2013 Board decision, the claims were remanded for further evidentiary development.  The Agency of Original Jurisdiction (AOJ) continued the previous denials in a January 2014 supplemental statement of the case (SSOC).  The Veteran's VA claims file has been returned to the Board for further appellate proceedings.

The appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  The Veteran will be notified if further action on her part is required.


REMAND

Regrettably, a remand is necessary for further evidentiary development of the issues on appeal.  The Board is cognizant that the Veteran's case has been in adjudicative status for several years and was remanded in the past.  Consequently, the Board wishes to assure the Veteran that it would not be remanding this case again unless it was essential for a full and fair adjudication of her claims.

Initially, review of the record reveals that no VA treatment records dated from October 2008 have been associated with the claims file.  To this end, the Board notes that the Veteran testified at the April 2012 Board hearing that she was receiving on-going psychological and medical treatment at the Dallas VA medical center (VAMC).  See the April 2012 Board hearing transcript, pgs. 3-4, 10, & 24.  Accordingly, any unobtained relevant VA treatment records dated from October 2008 must be procured and associated with the Veteran's claims file.

The Board additionally notes that the Veteran testified she underwent a sleep study for complaints associated with her service-connected GAD.  See the April 2012 Board hearing transcript, pg. 3.  However, it is unclear whether this sleep study was conducted by a VA or private treatment provider.  Upon remand, the AOJ should take the appropriate steps obtain this sleep study.

With respect to the claim of entitlement to an increased disability rating for the service-connected low back disability, the Veteran was afforded a VA examination in June 2013 pursuant to the April 2013 Board Remand.  Crucially, the VA examination did not adequately evaluate whether the Veteran's functional ability was significantly affected during flare-ups of her lumbar spine symptomatology.  Specifically, although the examiner noted the Veteran's report of regular flare-ups at least 10 times per month, the examiner failed to provide any information as to what motion is lost, the degree of loss and/or the degree of additional limitation that actually occurs during flare-ups.

Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Therefore, a new examination, with findings responsive to the pertinent rating criteria, is needed.  The examiner should specifically identify any functional impairment suffered by the Veteran due to flare-ups of her low back disability.

The claim of entitlement to service connection for residuals of hysterectomy was previously remanded in order to obtain a competent, probative, and thoroughly explained medical opinion addressing the question of whether the Veteran's uterine fibroids, which pre-existed her active duty service, were aggravated beyond the natural progression of the disorder by her military service.  The Veteran was afforded a VA medical opinion in June 2013, which addressed the question of aggravation.  Crucially, however, the Board notes that the June 2013 VA medical opinion was obtained from Dr. L. T.-C., who is a podiatrist.  To this end, the Board notes that there is no evidence that this podiatrist is qualified in matters related to gynecological and/or internal medicine.

The Board thus finds that the June 2013 addendum opinion from Dr. L. T.-C. is inadequate and, therefore, will not be used in the analysis of this claim.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  By failing to ensure that the Veteran was afforded an adequate VA medical opinion, the AOJ did not substantially comply with the Board's prior remand directives.  See Stegall, supra.  As such, a remand for corrective action is required.

Accordingly, the case is REMANDED for the following action:

1. With any necessary assistance from the Veteran, obtain: 
(a) all VA treatment records dated since October 2008; and
(b) the sleep study referenced on page 3 of the April 2012 Board hearing transcript.  

All such available documents should be associated with the claims file.

2. The Veteran should also be afforded a VA examination in order to determine the extent of her service-connected low back disability.  The claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All indicated studies should be performed.

With respect to the service-connected low back disability, all pertinent pathology should be noted in the evaluation report.  In particular, the examiner should:

(a)  Note the results (in degrees) of range-of-motion testing of the Veteran's lumbosacral spine.  In reporting these results, the examiner should discuss the severity of any associated pain on testing.  In particular, the examiner should discuss the extent of any incoordination, weakened movement, and excess fatigability on use of the Veteran's lumbosacral spine.  The examiner should equate the additional functional impairment due to pain, weakened movement, excess fatigability, or incoordination to additional loss of motion (beyond what is shown clinically).

(b)  Inquire as to periods of flare-up, and note the frequency and duration of any such flare-ups.  The examiner should express an opinion concerning whether there would be additional limits of functional ability on repeated use or during flare-ups and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  If feasible, the examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of degree of additional range of motion loss.

(c)  Report the number of incapacitating episodes that the Veteran has experienced, as well as, their duration, in the past twelve months and whether these incapacitating episodes are due to intervertebral disc syndrome associated with the service connected lumbosacral strain with arthritis.  (Note:  For VA rating purposes, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome requiring bed rest prescribed by a physician and treatment by a physician.)

(d)  Identify any evidence of neurological manifestations due to the service-connected low back disability, to include any neurological pathology affecting the lower extremities found to be due to this service-connected disability.  The examiner must identify the specific nerves affected or seemingly affected, and describe the degree of any impairment as mild, moderate, moderately severe, or severe.

(e)  Address the impact of the service-connected low back disability upon the Veteran's industrial activities including her ability to obtain and maintain substantially gainful employment.

A complete rationale should be given for all opinions and conclusions expressed.

3. Thereafter, arrange for an examiner with appropriate expertise to review the Veteran's VA claims file including a copy of this remand and to provide an opinion, with supporting rationale, as to the following:

Were the Veteran's pre-existing uterine fibroids "clearly and unmistakably" (obviously or manifestly) not aggravated by military service?  Note: In this special context, "aggravation" has occurred where there is an increase in disability beyond the natural progress of the disability.

If an interview with the Veteran and/or diagnostic testing is deemed to be appropriate by the reviewer, such should be scheduled.

A report of the examiner and medical opinion should be associated with the claims file.  The rationale for all opinions expressed by the VA examiner should be provided.  If the examiner is unable to provide an opinion as to a question posed, he/she should state the reasons therefore.

4. Thereafter, readjudicate the issues on appeal.  If any benefit sought remains denied, provide the Veteran and her representative with a supplemental statement of the case and allow an appropriate period of time for response before the case is returned to the Board.
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
SONNET BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

